Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on Jul. 17, 2019, was filed before the mailing of a first office action on the merits and therefore, is in compliance with the provisions of 37 CFR 1.97(b)(3). Accordingly, the IDS has been considered.
Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required.
¶ [0077]: It is believed that “payment network server 516” is “payment network server 110” as disclosed in Fig. 1.
Examiner’s Statement of Eligibility under 35 U.S.C. § 101
	Step 1: Claims 1–11 recite a “server,” and Claims 12–20 recite a “computer-implemented method,” which are directed to a statutory categories of a machine and process, respectively. 
Step 2A, Prong One: The independent claims recite “for processing a card-not-present transaction” in the preamble, which recites the abstract idea exception of sales activities, a particular form of commercial or legal interactions under organizing human activity. MPEP § 2106.04(a)(2)(II)(B).
Step 2A, Prong Two: The independent claims recite “generate a virtual card number for one time use based on the at least one card number.” In view of Applicant’s Published Specification (US 2020/0051085), a virtual card number “does not contain any 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 4–12, and 15–20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez et al. (U.S. Pat. Pub. No. 2014/0081854) [“Sanchez”] in view of Hariramani et al. (U.S. Pat. Pub. No. 2013/0024371) [“Hariramani”], in view of Collas et al. (U.S. Pat. Pub. No. 2010/0114733) [“Collas”], and further in view of Bellovin et al. (U.S. Pat. No. 2001/0056409) [“Bellovin”].

Regarding Claim 1, Sanchez discloses
A server 
for processing a card-not-present transaction whereby a purchaser selects to use at least one friend's card [[to obtain a reward]]
(See at least Abstract, where an on-site purchaser obtains remote authorization and payment from a third-party payor that is not at the merchant location. ¶ [0044] (“card not present transaction”).)
the server comprising at least a computer processor and a data storage device, the data storage device comprising instructions operative by the computer processor to: 
(See at least Fig. 1, “server transaction processing system 106”; “memory 104”; and “mobile commerce application program 102” stored in memory. ¶ [0038].)
(i) receive, from a merchant server [Fig. 1, “merchant system 112”], a payment request comprising a payment amount, a contact mechanism for the at least one friend . . . ; 
(See at least Fig. 3, step 325, where a consumer mobile device 120 receives a payment request from a merchant POS device 112 that comprises the payment amount. Next in Fig. 3, step 330, the multi-consumer payment module 226 and displays a list of contacts for third-party payors.)
(ii) send a selection request using the contact mechanism for the at least one friend, the selection request comprising . . . , the payment amount . . . ;
(See at least Fig. 3, step 340, and associated text ¶ [0068], where the multi-consumer remote payment module 226 sends payment details upon selection of the third-party payor. Fig. 6 (exemplary interface with “Send To: Ed Jones” and caret (>) indicating an option for selecting and button “Send Purchase Request”). Payment details comprise the payment amount of “$295”. Fig. 8.)
(iii) receive, from the at least one friend a selection response comprising at least one card number for at least one payment card . . . , an amount specified by the at least one friend and 
(See at least Fig. 3, step 380, where the third-party transmits to the payment server 116 a payment card number and a payment amount specified by the third-party. Figs. 10–13.) 
authentication input for the at least one card number to enable authorization from an issuer server associated with the at least one card number; 
(See at least ¶ [0051] where a “PIN” or “mPIN” is entered and required to provide payment authorization from an issuer system associated with a payment card. ¶¶ [0052], [0053], [0060] (“debit or pin networks” that require a PIN before payment authorization may occur.”).)
(iv) request the at least one issuer server to block [pre-authorize] the amount using the at least one card number; 
(See at least ¶ [0082] (pre-authorization of purchases in an exact amount and with the desired payment method.)
(vi) generate a virtual card number . . . based on the at least one card number; and 
(See at least Fig. 4, step 475, and associated text ¶ [0079], where a payment code is generated based on a card number. Fig. 15.) 
(vii) send a payment response to the merchant server including the virtual card number for the purchaser to use to complete the transaction.
(See at least ¶ [0079] where a payment response is sent to the “merchant POS device 112”, the payment response includes the payment code to be used for payment.

	Sanchez discloses selecting a friend’s card to make a purchase but not selecting a card for the purpose to obtain a reward. Sanchez discloses receiving a payment request but not receiving a payment request with details of the reward associated with the transaction. Sanchez discloses sending a request to a friend that includes the payment amount but does not include sending a purchase request that includes details of the reward associated with the transaction and a list of one or more payment cards eligible for the reward. Sanchez discloses receiving a response from a friend comprising a payment card number but not explicitly disclose receiving a response for a payment card eligible for an award.

Hariramani discloses
for processing a card-not-present transaction whereby a purchaser selects to use at least one [ ] card to obtain a reward
(See at least Abstract, where a user sets a reward preference and the system determines an optimized payment card and reward when making a purchase. Fig. 6C and associated text ¶ [0120] displaying an exemplary interface identifying rewards for each payment card; ¶ [0122] (user determines manual selection of payment card to obtain the desired reward.); ¶ [0086] (generate an optimized card selection for purchasing an item). The user makes a purchase via website, which is a card not present transaction. ¶ [0009].)
(i) receive . . . a payment request comprising . . . details of the reward associated with the transaction; 
(see at least ¶¶ [0103] & [0104], where the payment network server receives a payment request comprising rewards information so that the optimal payment card may be determined.)
(ii) send a selection request . . . the selection request comprising the details of the reward associated with the transaction . . . a list of one or more payment cards eligible for the reward;
(See at least ¶¶ [0095] & [0096] where at payment time, the merchant is automatically recognized by the service, who selects the optimal card for the consumer to make a purchase. The optimization of the purchase card based on recognition of the merchant is “the selection request comprising the details of the reward associated with the transaction.” Optimization is based on customer preferences. ¶ [0096]. Customer preferences permit the user at time of payment to manually select the best payment card to use for the purchase. ¶ [0110]. A comparison of payment cards and their benefits is displayed as indicated in Fig. 6. See also, ¶¶ [0093], [0104], [0105] (preferred card replaced with optimal card).
(iii) receive . . . a selection response comprising at least . . . one payment card eligible for the reward . . . 
(See at least Fig. 6B, step 631, where the optimal card based on user preferences is received.)
It would have been obvious to one of ordinary skill in the art at the time of filing to have (1) selected a payment card for the purpose to obtain a reward; (2) received a payment request with details of the reward associated with the transaction; (3) sent a purchase request that includes details of the reward associated with the transaction and a list of one or more payment cards eligible for the reward; (4) receiving a response for a payment card eligible for an award as explained in Hariramani, to the known invention of Sanchez, with the motivation to optimize the payment card selected for each purchase to benefit the cardholder. Hariramani, ¶ [0086], [0092], Abstract.

Sanchez does not disclose tracking a cumulative amount dynamically from at least one friend until the cumulative amount is equal to or greater than the payment amount.

Collas discloses
(v) track a cumulative amount dynamically upon collating the amount of each at least one selection response from the at least one friend and repeat steps (iii) and (iv) until the cumulative amount is equal to or greater than the payment amount;
(See at least ¶ [0063] where multiple payors have been designated and one payor authorizes payment for less than the full amount, the payment request data store 265 dynamically updates the amount collected as each payor makes payment. The remaining payors are notified of payment and individually authorize a portion or the remaining part of the transaction. ¶¶ [0059], [0058] (approve merely a portion of transaction amount). The system payment request remains pending and the merchant is not notified until all payors authorize the full transaction amount. Id. “[I]f one payor authorizes a payment of the full outstanding amount on a pending transaction, the system may mark the other payors who have not yet responded as "declined" so that the transaction may be processed and no outstanding payment authorization requests remain pending.” ¶ [0059].
For (iii), see Collas at least ¶ [0062] where the payor provides payment information of a credit account number to the payment server 16. The payment request is an amount specified by the friend. ¶¶ [0065], [0066]. For (iv), see Collas at least Fig. 5, step 512, and associated text ¶ [0066] where a credit card is preauthorized for the amount of the payment. ¶ [0053] (“when multiple payors are designated in a third party payment request, a separate payment authorization request is generated for and sent to each of the designated payors.”)
Alternatively, regarding the limitation to repeat steps (iii) and (iv), mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP § 2144.04(VI)(B). Here, Sanchez and Hariramani disclose (iii) and (iv) and a new or unexpected result is not produced by repeating the same steps for a different payment card associated with a different “friend”. Accordingly, the facts here are sufficiently similar to those in MPEP § 2144.04(VI)(B) to support mere duplication of parts. Thus, the limitation to repeat steps (iii) and (iv) has no patentable significance.
It would have been obvious to one of ordinary skill in the art at the time of filing to have tracked a cumulative amount dynamically from at least one friend until the cumulative amount is equal to or greater than the payment amount as explained in Collas, to the known invention of Sanchez, with the motivation to permit multiple payors to contribute money toward one or more items. Collas, Abstract.

Sanchez discloses generating a virtual card number based on a payment card number but does not explicitly disclose the virtual card number is for “one time use.”

Bellovin discloses
(vi) generate a virtual card number for one time use based on the at least one card number; and 
(See at least Abstract, where “the card-holder/user has access to a temporary authorization number generator, which is capable of accepting data from the user, such as the user's credit card number, and generating a cryptographically-secure temporary authorization number that is used in lieu of the user's credit card number in transactions.”)
It would have been obvious to one of ordinary skill in the art at the time of filing to restrict a virtual card number for one time use as explained in Bellovin, to the known invention of Sanchez, with the motivation to “reduce the risk of misuse of a user's credit card number while avoiding having to securely contact and authenticate with a card-issuer before each transaction.” Bellovin, Abstract.

Regarding Claim 4, Sanchez, Hariramani, Collas, and Bellovin disclose
The server for processing a card-not-present transaction as claimed in claim 1 and receiv[ing] the payment request based on a selection by the purchaser of at least one friend's card and the contact mechanism of the at least one friend as explained above. 
Sanchez further discloses
further configured to receive the payment request based on a selection by the purchaser of at least one friend's card and the contact mechanism of the at least one friend on a merchant screen.
(See at least Fig. 1, “Mobile Commerce Application program 108” stored in memory in “Merchant System 112” and/or “Merchant System Device 114” and associated text ¶¶ [0038]. The mobile commerce application program 108 generates a multi-party remote payment request. ¶ [0044]; Fig. 2 (displaying a “multi-consumer remote payment module 226” as one of the modules of the mobile commerce application program 108). Thus, while Sanchez typically discloses its features/functions using a mobile device, another embodiment supports the functionality of “receiv[ing] the payment request based on a selection by the purchaser of at least one friend's card and the contact mechanism of the at least one friend on a merchant screen because the software that performs said functions may be installed on a merchant device, such as a POS terminal that contains a display. See, ¶¶ [0045] (“a display . . . that facilitate[s] user interaction with the merchant system computer 112 and/or associated merchant device 114.”)

Regarding Claim 5, Sanchez, Hariramani, Collas, and Bellovin disclose
The server as claimed in claim 4 and merchant screen as explained above. 
Sanchez further discloses
wherein the merchant screen is one of a merchant application and a merchant website.
(See at least Fig. 1, “merchant commerce application program 108” and “websites 134” and associated text ¶ [0042]. Alternatively, Collas, ¶ [0039] (website bill to third party))

Regarding Claim 6, Sanchez, Hariramani, Collas, and Bellovin disclose
The server as claimed in claim 1 and the reward associated with the transaction as explained above. 
Hariramani further discloses
wherein the reward associated with the transaction depends on one or more of a type of the payment card, an issuer bank associated with the payment card, a nature of a product or service being purchased, 
(See at least ¶ [0092] where the reward associated with the transaction may be weighted to benefit the party, the merchant, the issuer, of the “Pay Network server.” ¶ [0090]. When befitting the party, a reward may depend on the type of card or the the nature of the product (gas) purchased. ¶ [0096]. The use of “one or more” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 

Regarding Claim 7, Sanchez, Hariramani, Collas, and Bellovin disclose
The server as claimed in claim 1 and the contact mechanism for the at least one friend as explained above. 
Sanchez discloses the listing third-party payors is generated from information contained in contacts of a purchasers mobile device but does not explicitly disclose a contact number or social media username.

Collas further discloses
wherein the contact mechanism for the at least one friend comprises at least one of a contact number and a username for a social network platform.
(See at least ¶ [0083] where a parent is contacted via “email” or “text message on a mobile phone.” A email address may be a username. ¶ [0040]. An email platform such as Gmail  a social media platform.)

Regarding Claim 8, Sanchez, Hariramani, Collas, and Bellovin disclose
The server as claimed in claim 1 and the payment request received from the merchant server as explained above. 
Sanchez further discloses
wherein the payment request received from the merchant server comprises an API (Application Programme Interface) call.
(See at least Fig. 6 and associated text ¶¶ [0045], [0034], where the purchase request is received on a mobile device browser application through 
(See at least ¶ [0050], where the mobile device browser application facilitates access of one or more webpages hosted by the merchant system.  Communication between the merchant system and mobile device occurs through an I/O interface 130 of the merchant system 112, in a server-client computer arrangement. ¶¶ [0037], [0040], [0045], [0034]. To the mobile device browser, the merchant server is an API.)

Regarding Claim 9, Sanchez, Hariramani, Collas, and Bellovin disclose
The server as claimed in claim 1 and the authorization as explained above. 
Sanchez further discloses
wherein the authorization comprises verifying credentials of at least one friend's card and the corresponding authentication input against pre-registered information of the at least one friend with the corresponding issuer server.
(See at least ¶ [0051] where the payment card and “PIN” is entered and required to provide payment authorization from an issuer system associated with a payment card. ¶¶ [0052], [0053], [0060] (“debit or pin networks” that require a PIN before payment authorization may occur.”).)

Regarding Claim 10, Sanchez, Hariramani, Collas, and Bellovin disclose
The server as claimed in claim 1 and the virtual card number as explained above. 
Sanchez further discloses
wherein the virtual card number corresponds to a non-physical card such that details of the at least one friend's card are not provided to the purchaser.
(See at least ¶ [0079] where the virtual card number corresponds to a QR code that is displayed on a purchaser’s mobile device. Fig. 15 (QR code displayed on purchaser’s mobile device)).

Regarding Claim 11, Sanchez, Hariramani, Collas, and Bellovin disclose
The server as claimed in claim 1 and the virtual card number as explained above. 
Sanchez further discloses
wherein the virtual card number corresponds to a non-physical card having pre-defined limit on validity duration and/or a pre-defined limit on a transaction amount.
(See at least ¶ [0082] where the third-party payor can pre-authorize payment using a QR code with “exact spending amounts or spending level limits” or “a time limit or date range for the preauthorization.”)

Regarding Claim 12, the limitations are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Sanchez, Hariramani, Collas, and Bellovin for the same rationale presented in Claim 1 supra.

 Regarding Claims 15, 16, 17, 18, and 19, Sanchez, Hariramani, Collas, and Bellovin disclose:
[t]he computer implemented method as claimed in claim 12 as explained above.
The remaining limitations of Claims 15, 16, 17, 18, and 19, are not substantively different than those presented in Claims 4, 8, 9, 10, and 11, respectively, and are therefore, rejected, mutatis mutandis, based on Sanchez, Hariramani, Collas, and Bellovin for the same rationale presented in Claims 4, 8, 9, 10, and 11, respectively, supra.


Regarding Claim 20, Sanchez, Hariramani, Collas, and Bellovin disclose:
[t]he computer implemented method as claimed in claim 12 and tracking the cumulative amount as explained above.
Collas further discloses 
further comprising tracking the cumulative amount until a payment session is expired.
(Applicant does not define “payment session” so its ordinary meaning will be used, which is “when the full amount on a pending transaction has been authorized.” MPEP § 2111.01(IV).
See at least ¶¶ [0059], [0058], where the system payment request remains pending and the merchant is not notified until all payors authorize the full transaction amount. “[I]f one payor authorizes a payment of the full outstanding amount on a pending transaction, the system may mark the other payors who have not yet responded as "declined" so that the transaction may be processed and no outstanding payment authorization requests remain pending.” ¶ [0059].)

Claims 2, 3, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez, Hariramani, Collas, and Bellovin, as applied to Claims 1, 4–12, and 15–20 above, and further in view of Downs et al. (U.S. Pat. Pub. No. 2016/0034889) [“Downs”]

Regarding Claim 2, Sanchez, Hariramani, Collas, and Bellovin disclose
The server for processing a card-not-present transaction as claimed in claim 1 and the data storage device comprising instructions operative by a processor as explained above. 
Downs discloses
wherein the data storage device comprises further instructions operative by the processor to block a payment mechanism of the purchaser and transfer the amount during a pre-registered payment cycle to the at least one card number.
(Examiner interprets “block a payment mechanism of the purchaser” is “pre-approval” and “payment cycle” is “when the payment is due.” See at least Fig. 6 and associated text ¶ [0110] describing the process of a “pull payment” with a corporate client (purchaser) having a payment card on file with the ad agency (friend), which is “preapproval” by the ad agency of the corporate client’s payment card. The payment is transferred on the invoice due date, which is pre-registered or known in advance. ¶ [0099]. The corporate client is issued a lodged card or ghost card [payment mechanism] for specific use with the ad agency and the ad agency is issued a virtual card solution where payments are transferred between the parties. ¶¶ [0095], [0136].)
It would have been obvious to one of ordinary skill in the art at the time of filing to have “block[ed] a payment mechanism of the purchaser and transfer the amount during a pre-registered payment cycle to the at least one card number” as explained in Downs, to the known invention of Sanchez, with the motivation to “encourage on-time payment,” “rebate benefits from card payment,” and “payment timing control.” Downs, ¶¶ [0098], [0099].

Regarding Claim 3, Sanchez, Hariramani, Collas, Bellovin, and Downs disclose
The server for processing a card-not-present transaction as claimed in claim 2 as explained above. 
Downs discloses
further configured to debit the payment mechanism of the purchaser and credit the at least one card corresponding to the at least one friend based on the blocked payment mechanism of the purchaser and the pre-registered payment cycle of the at least one friend.
(As explained above, payment is transferred on the invoice due date using a pre-registered payment card of the purchaser. ¶¶ [0110], [0099]. The corporate client is issued a lodged card or ghost card [payment mechanism] and the ad agency is issued a virtual card solution where payments are transferred between the parties. ¶¶ [0095], [0136]. See also Fig. 6.) 

Regarding Claim 13, Sanchez, Hariramani, Collas, and Bellovin disclose
The server for processing a card-not-present transaction as claimed in claim 1 as explained above. 
The remaining limitations of Claim 13 are not substantively different than those presented in Claim 2 and are therefore, rejected, mutatis mutandis, based on Sanchez, Hariramani, Collas, Bellovin, and Downs for the same rationale presented in Claim 2 supra.

Regarding Claim 14, Sanchez, Hariramani, Collas, Bellovin, and Downs disclose
The server for processing a card-not-present transaction as claimed in claim 13 as explained above. 
The remaining limitations of Claim 14 are not substantively different than those presented in Claim 3 and are therefore, rejected, mutatis mutandis, based on Sanchez, Hariramani, Collas, Bellovin, and Downs for the same rationale presented in Claim 3 supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JHM/

/BENNETT M SIGMOND/           Supervisory Patent Examiner, Art Unit 3694